Name: Commission Directive 97/39/EC of 24 June 1997 adapting to technical progress Council Directive 75/443/EEC of 26 June 1975 relating to the reverse and speedometer equipment of motor vehicles (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  transport policy;  organisation of transport;  European Union law
 Date Published: 1997-07-05

 Avis juridique important|31997L0039Commission Directive 97/39/EC of 24 June 1997 adapting to technical progress Council Directive 75/443/EEC of 26 June 1975 relating to the reverse and speedometer equipment of motor vehicles (Text with EEA relevance) Official Journal L 177 , 05/07/1997 P. 0015 - 0021COMMISSION DIRECTIVE 97/39/EC of 24 June 1997 adapting to technical progress Council Directive 75/443/EEC of 26 June 1975 relating to the reverse and speedometer equipment of motor vehicles (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC (1) of 6 February 1970 relating to the type-approval of motor vehicles and their trailers, as last amended by European Parliament and Council Directive 96/79/EC (2), and in particular Article 13 (2) thereof,Having regard to Council Directive 75/443/EEC of 26 June 1975 on the approximation of the laws of the Member States relating to the reverse and speedometer equipment of motor vehicles (3), and in particular Article 6 thereof,Whereas Directive 75/443/EEC is one of the separate Directives of the EC type-approval procedure which has been established by Directive 70/156/EEC; whereas, consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to this Directive;Whereas, in particular, Articles 3 (4) and 4 (3) of Directive 70/156/EEC necessitate that each separate Directive has attached to it an information document incorporating the relevant items of Annex I to that Directive and also a type-approval certificate based on Annex VI thereto in order that type-approval may be computerised;Whereas it is also desirable to align the technical specifications of this Directive with those of the corresponding UN-EEC Regulation No 39;Whereas the provisions of this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 75/443/EEC shall be amended as follows:1. Article 1 shall be amended to read at the end: '. . . rails and of agricultural and forestry tractors and all mobile machinery.`.2. The Annexes shall be amended in accordance with the Annex to this Directive.Article 2 1. With effect from 1 October 1997 Member States may not:- refuse, in respect of a type of vehicle, to grant EC type-approval or national type-approval, or- prohibit the registration, sale or entry into service of vehicles,on grounds relating to the reverse and speedometer equipment if the vehicles comply with the requirements of Directive 75/443/EEC, as amended by this Directive.2. With effect from 1 October 1998, the Member States:- shall no longer grant EC type-approval, and- may refuse to grant national type-approvalfor a type of vehicle on grounds relating to the reverse and speedometer equipment, if the requirements of Directive 75/443/EEC, as amended by this Directive, are not fulfilled.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 October 1997. They shall forthwith inform the Commission thereof.2. When the Member States adopt these provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.3. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive.Article 4 This Directive shall enter into force the twentieth day after its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 24 June 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 18, 21. 1. 1997, p. 7.(3) OJ No L 196, 26. 7. 1975, p. 1.ANNEX - A list of Annexes shall be inserted after the Articles to read:'LIST OF ANNEXESANNEX I: ReverseANNEX II: Speedometer equipment.Appendix 1: Information documentAppendix 2: Type-approval certificate`- Amendments to Annex II:- Item 3 shall be replaced by the following item 3:'3. APPLICATION FOR EC TYPE-APPROVAL OF A VEHICLE TYPE3.1. The application for EC type-approval pursuant to Article 3 (4) of Directive 70/156/EEC of a vehicle type with regard to its reverse and speedometer equipment shall be submitted by the manufacturer.3.2. A model for the information document is given in Appendix 1.3.3. the following must be submitted to the technical service responsible for conducting the type-approval tests:3.3.1. a vehicle representative of the type to be approved.`- Items 4.2.1 and 4.2.2 shall be amended to read:'4.2.1. The graduations shall be of 1, 2, 5 or 10 km/h. The values of the speed shall be indicated on the dial as follows:4.2.1.1. when the highest value on the dial does not exceed 200 km/h, speed values shall be indicated at intervals not exceeding 20 km/h;4.2.1.2. when the highest value on the dial exceeds 200 km/h, then the speed values shall be indicated at intervals not exceeding 30 km/h.4.2.2. In the case of a speedometer manufactured for sale in any Member State where imperial units of measurement are used, and where transitional arrangements in accordance with Article 5 are in force, the speedometer shall also be marked in mph (miles per hour); the graduations shall be of 1, 2, 5 or 10 mph. The values of the speed shall be indicated on the dial at intervals not exceeding 20 mph.4.2.3. The indicated speed value intervals need not be uniform.`- Three new items 5 to 7 shall be inserted to read:'5. GRANTING OF EC TYPE-APPROVAL OF A VEHICLE TYPE5.1. If the relevant requirements are satisfied, EC type-approval pursuant to Article 4 (3) and, if applicable, 4 (4) of Directive 70/156/EEC shall be granted.5.2. A model for the EC type-approval certificate is given in Appendix 2.5.3. An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of vehicle approved. The same Member State shall not assign the same number to another type of vehicle.6. MODIFICATIONS OF THE TYPE AND AMENDMENTS TO APPROVALS6.1. In the case of modifications of the type approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply.7. CONFORMITY OF PRODUCTION7.1. As a general rule, measures to ensure conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.`- The following two new Appendices 1 and 2 shall be inserted:Appendix 1 >START OF GRAPHIC>Information document No ......... (*)(in accordance with Annex I of Council Directive 70/156/EEC)relating to EC type-approval of a vehicle with respect to the reverse and speedometer equipment (*)(Directive 75/443/EEC, as last amended by Directive . . . /. . . /EC)The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied.0. GENERAL0.1 Make (trade name of manufacturer):0.2 Type and general commercial description(s):0.3 Means of identification of type, if marked on the vehicle (b):0.3.1 Location of that marking:0.4 Category of vehicle (c):0.5 Name and address of manufacturer:0.8 Address(es) of assembly plant(s):1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE1.1 Photographs and/or drawings of a representative vehicle:2. MASSES AND DIMENSIONS (e) (in kg and mm)(Refer to drawing where applicable)2.6 Mass of the vehicle with bodywork and with coupling device in the case of a towing vehicle of category other than M1 in running order, or mass of the chassis with cab if the manufacturer does not fit the bodywork and/or coupling device (including coolant, oils, fuel, 100 % other liquid except used waters, tools, spare wheel and driver and, for buses and coaches, the mass of the crew member (75 kg) if there is a crew seat in the vehicle) (o) (max. and min. for each variant):2.6.1 Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (max. and min.):(*) The item numbers and footnotes used in this Information Document correspond to those set out in Annex to Directive 70/156/EEC. Items not relevant for the purpose of this Directive are omitted.4. TRANSMISSION (v)4.2 Type (mechanical, hydraulic, electric, etc.):4.5 Gearbox:4.5.3 Method of control:4.6 Gear ratios>TABLE>4.7 Maximum vehicle speed (in km/h) (w):4.8 Speedometer (in the case of tachograph give approval mark only):4.8.1 Method of operation and description of drive mechanism:4.8.2 Instrument constant:4.8.3 Tolerance of the measuring mechanism (pursuant to item 2.1.3 of Annex II to Directive 75/443/EEC):4.8.4 Overall transmission ratio (pursuant to item 2.1.2 of Annex II to Directive 75/443/EEC) or equivalent data:4.8.5 Diagram of the speedometer scale or other forms of display:6. SUSPENSION6.6 Tyres and wheels6.6.2 Upper and lower limits of rolling radii6.6.2.1 Axle 1:6.6.2.2 Axle 2:6.6.2.3 Axle 3:6.6.2.4 Axle 4:6.6.3 Tyre pressure(s) as recommended by the vehicle manufacturer: .......... kPaDate, File No>END OF GRAPHIC>Appendix 2 >START OF GRAPHIC>MODELMaximum format: A4 (210 Ã  297 mm)EC TYPE-APPROVAL CERTIFICATEStamp of administrationCommunication concerning the:- type-approval (1),- extension of type-approval (1),- refusal of type-approval (1),- withdrawal of type-approval (1),of a type of a vehicle/component/separate technical unit (1) with regard to Directive 75/443/EEC, as last amended by Directive . . . /. . . /EC.Type-approval number:Reason for extension:SECTION I0.1. Make (trade name):0.2. Type and general commercial description(s):0.3. Means of identification of type if marked on the vehicle/component/separate technical unit (1) (2):0.3.1. Location of that marking:0.4. Category of vehicle (1) (3):0.5. Name and address of manufacturer:0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark:0.8. Address(es) of assembly plant(s):SECTION II1. Additional information (where applicable): See Addendum2. Technical service responsible for carrying out the tests:3. Date of test report:4. Number of test report:5. Remarks (if any): See Addendum6. Place:7. Date:8. Signature:9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached.(1) Delete where not applicable.(2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this type-approval certificate such characters shall be represented in the documentation by the symbol: '?` (e.g. ABC??123???).(3) As defined in Annex II A to Directive 70/156/EEC.Addendumto EC type-approval certificate No . . .concerning the type-approval of a vehicle with regard to Directive 75/443/EEC, as last amended by Directive . . . /. . . /EC1. ADDITIONAL INFORMATION1.1. Speedometer1.1.1. Means of identification, if available, and location thereof:5. REMARKS(e.g. valid for both left-hand drive and right-hand drive vehicles)>END OF GRAPHIC>